Citation Nr: 1009663	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for right hand scars.  

2.	Entitlement to service connection for right foot drop.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1969 to March 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, in December 2007 and June 2009.  Although the issue 
of entitlement to service connection for right foot drop was 
developed on appeal to include as secondary to muscular 
dystrophy, entitlement to service connection for muscular 
dystrophy was specifically addressed and denied by the Board 
in a January 2010 decision and may not be readjudicated based 
upon the same factual basis.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  The reliance upon a new 
etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
There is no indication of any new and material evidence as to 
that matter and the foot drop issue remaining on appeal is 
properly developed for appellant review. 

The issue of entitlement to service connection for right hand 
scars is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence shows that right foot drop was not incurred 
in service and that it is related to muscular dystrophy, a 
nonservice-connected disability.  




CONCLUSION OF LAW

Right foot drop was not incurred in or aggravated by service 
and was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the issue of service connection for right foot 
drop, the Veteran was sent a VCAA letter in October 2007 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  This letter also included the notice 
provisions as set forth in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that the duty to 
notify was satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  The RO has obtained 
service treatment records, private medical records and VA 
medical records.  The Board notes that a VA examination was 
not afforded to the Veteran for his right foot drop 
disability.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the service treatment records do not show right 
foot drop and the Veteran does not contend that this disorder 
was incurred as a result of any unadjudicated specific event, 
injury, or disease in service.  Additionally, the medical 
evidence of record shows that right foot drop is related to 
muscular dystrophy, a nonservice connected disability.  The 
Board finds that the medical evidence of record is sufficient 
to decide the case.  Obtaining a VA examination would not aid 
the veteran in substantiating the service connection claim.  
See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).  
Therefore, the Board finds that a VA examination is not 
warranted.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

Additionally, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen, supra.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In this case, the Veteran asserts that his right foot drop is 
related to service and that it is etiologically related to 
his muscular dystrophy.  VA and private medical records show 
the Veteran has right foot drop.  Service treatment records 
do not show treatment for or complaints of right foot drop.  
Upon separation examination in March 1972, the lower 
extremities were clinically normal.  

A July 1981 private neurologic examination revealed bilateral 
foot drop, right more than left.  Subsequent private 
treatment records show right foot drop associated with 
muscular dystrophy.  An October 2008 medical expert opinion 
noted the Veteran had limb-girdle muscular dystrophy that had 
slowly progressed in severity.  

Based upon the evidence of record, the Board finds that right 
foot drop was not incurred in service and that it is related 
to muscular dystrophy, a nonservice-connected disability.  
The Veteran's service treatment records are negative for any 
indication of foot drop and there is no evidence indicating 
that his right foot drop is otherwise related to service.  In 
fact, the medical evidence of record shows that right foot 
drop was caused by progressive muscular dystrophy.  As noted 
above, service connection was previously denied for limb-
girdle muscular dystrophy.  The Board finds that the 
preponderance of the evidence is against this claim.  As 
such, the benefit-of-the-doubt rule does not apply and the 
Veteran's claim for service connection for right foot drop 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right foot drop is denied.  


REMAND

A review of the evidence of record as to the issues of 
entitlement to service connection for right hand scars 
indicates that additional development is required prior to 
appellate review.  The revised VCAA duty to assist requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  38 C.F.R. § 3.159.  

The Board notes that lay evidence is competent to establish 
observable symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), has held 
that the lay evidence presented by a veteran concerning his 
continuity of symptoms after service may generally be 
considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  

The Board notes that the Veteran contends that he has scars 
to three fingers that were sustained when a light fell on his 
right hand during active service.  Service treatment records 
dated in June 1971 show a fracture to the fifth finger on the 
hand without evidence of any additional injuries to the hand.  
A May 2009 VA examination revealed scars to the little, ring, 
and long fingers of the right hand.  The examiner stated it 
was at least as likely as not that the scars were due to 
trauma that occurred at the same time as the fifth finger 
fracture.  It is significant to note, however, that private 
medical records dated in May 1978 show the Veteran had a 
history of "some type of tendon transplant of the right 
hand."  There is no indication as to the underlying cause or 
the treatment provided to the right hand prior to May 1978.  
The reports associated with that treatment are not of record 
and the Board finds they are pertinent to the present claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide additional information as to any 
treatment for a tendon transplant of the 
right hand, to include the names, 
addresses and approximate dates of 
treatment of all medical care providers.  

After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
scheduled for a VA scars examination for 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any right hand scar was 
incurred as a result of active service.  
All indicated tests and studies are to be 
performed.  The examination must be 
conducted following the protocol in any 
applicable VA disability examination 
worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, should be 
associated with the claims folder, if 
feasible.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issue remaining on appeal.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


